DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-7 are pending.
Claim 3 is withdrawn from further consideration a being drawn to a non-elected invention.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election of Group 1, claims 1-2 and 4-7 in the reply filed on 25 April 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 April 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 requires that the non-adhesive foreign matter trapping layer has a low resilience.  However, no guidance is provided as to what resilience would meet the claimed limitation.
Claim 7 is rejected as being dependent on indefinite claim 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-grant Publication 2017/0239926 to Paolilli et al. (herein Paolilli).
Regarding claim 1, Paolilli teaches a metal transfer film a polymeric carrier film, a layer of metal, and a layer of retention adhesive (abstract).  Fig 1 of Paolilli shows that the polymeric carrier film is a multilayer film comprising a core layer 2, a first skin layer 6 on one side of the core layer, and a second skin layer 4 on the opposite side of the core layer (paragraph 0024).   Fig 1 also shows that the metal layer 8 and adhesive 11 are disposed on the first skin layer 6 (paragraph 0024).  Paolilli teaches that the carrier film is made of polyester (paragraph 0029) meaning that the core layer 2 and skin layers 4 and 6 are polyester films.  Examiner notes that Paolilli does not teach that skin layer 4 is an adhesive layer.  Therefore, metal layer 8 and adhesive 11 of Paolilli correspond to the transfer layer recited in the instant claims, skin layer 6 and core layer 2 together correspond to the base sheet recited in the instant claims, and skin layer 4 corresponds to the non-adhesive foreign matter trapping layer recited in the instant claims.  While Paolilli does not teach that skin layer 4 is meant to trap foreign matter, skin layer 4 has a structure that would be capable of meeting the claimed limitations.
Regarding claim 2, Paolilli teaches all of the limitations of claim 1 as discussed above.
Metal layer 8 and adhesive 11 correspond to the pattern layer and adhesive layer recited in the instant claims, respectively.
Regarding claim 4, Paolilli teaches all of the limitations of claim 1 as discussed above.
As discussed above, ).  Paolilli teaches that the carrier film is made of polyester (paragraph 0029) meaning that the core layer 2 and skin layers 4 and 6 are polyester films.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2017/0239926 to Paolilli et al. (herein Paolilli) as applied to claim 1 above.
Regarding claim 6, Paolilli teaches all of the limitations of claim 1 as discussed above.
Paolilli teaches that the skin layers can have a thickness of 0.1 to 5 microns (paragraph 0044).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783